Grant, J.
'{after stating the facts). We think the court erred in his instruction that the complaint and warrant were void. The question whether an offense was charged must be determined by the words alleged to con*276stitute tbe offense, and not by the inference of the affiant therefrom. The language clearly imputed degrading acts to the defendant, and the court was not deprived of jurisdiction because he chose to say that it was a crime rather than an infamous or degrading act. It is not necessary under this statute that the libelous words should impute a specific crime, or that some specific infamous or degrading act should be charged. To say of another, “You are a thief,” would impute a crime. So, also, to say. of another, “You are a swindler,” imputes degrading conduct and acts. Both are indictable under this statute. It follows that a valid complaint and warrant were issued, which protected the officer making the arrest, and the justice of the peace, from liability for false imprisonment. They also exempted the complaining witness from the like liability, although he may be held liable upon the count for malicious prosecution. Wheaton, v. Beecher, 49 Mich. 349; 7 Am. & Eng. Enc. Law, 680; Langford v. Railroad Co., 144 Mass. 431; Murphy v. Walters, 34 Mich. 180; Johnson v. Maxon, 23 Mich. 128; Ward v. Cozzens, 3 Mich. 252. See, also, Love v. Wood, 55 Mich. 451; Hill v. Taylor, 50 Mich. 549. Under this record, the action for false imprisonment cannot be sustained.
Judgment reversed, and new trial ordered.
The other Justices concurred.